Eussell, J..
dissenting. I do not dissent from the clear statement of the abstract principle announced by Chief Justice Hill in the first parag”aph of the decision, hut I differ from my associates as to its applicability to the facts appearing in the present record. IVo all agree in tlie assertion of the general principle that the defendant has the riglii to make just such statement as he marr see proper in his own behalf, yet that there are some instances in which the court is not only authorized, hut may he required, to interfére with the defendant’s going into matters entirely disconnected with the trial.. However, many facts which might rot he competent or relevant as testimony might corroborate a defendant’s statement or tend to prove it) truth. Per instance, a man prosecuted for carrying a concealed pistol, as this defendant was, might be able to impress the jury more strongly with the truthfulness of his denial that the pistol was concealed by going into a detailed account as to why lie had the pistol at all, ancl the purpose for which he was carrying it. or bv detailing circumstances which would lead a reasonable mind to conclude that it was incredible that under the circumstances he could have had a pistol at all, if (as in the present instance) he denied having a pistol altogether. T think that the statement which the court prevented the accused from making falls within this rule. The reasons why, in my judgment, the law intended that the utmost liberality should lie allowed the defendant *610in the making of a statement are set forth in Richardson v. State, 3 Ga. App. 313 (59 S. E. 916).